UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2270



GLEN T. GRIMES,

                                                         Petitioner,

          versus


GLAMORGAN COAL CORP; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board
(03-0192-BLA)


Submitted: February 12, 2004              Decided:   February 20, 2004



Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen T. Grimes, Petitioner Pro Se. Harry Ashby Dickerson, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Christian P. Barber, Timothy
S. Williams, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Glen T. Grimes seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Grimes v. Glamorgan Coal Corp., No. 03-0192-BLA (BRB

Sept. 25, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -